Territory of Michigan in SUP. COURT
Oliver Miller Conrad Ten Eyck & Robert Smart v. Austin E. Wing Debt on Bond
And the Said Austin E. Wing by, Woodbridge & Lanman, and Hunt & Larned his attornies, comes into court, & gives notice to the Plaintiffs that he prays oyer of the Bond declared upon by the Plaintiffs



Detroit Octr 7. 1821

[.Attached to the foregoing\

Know all men by these presents that I Austin E. Wing am holden and firmly bound unto Henry Hudson in the sum of five thousand dollars to be paid to *591the said Henry Hudson his certain Attorney Executors and Administrators: for the true payment whereof I bind myself, my heirs Executors and Administrators firmly by these presents. Sealed with my seal and dated the third day of December in the year of our Lord one thousand eight hundred and sixteen.
The Condition of this obligation is such, that whereas I the said Austin E. Wing have this day bought of the said Henry his Mansion house in the City of Detroit, together with all its appertenances & certain other tracts and parcels of ground for which the purchase Money is either paid or secured to be paid except the sum of two thousand five hundred dollars, to be paid as herein after stated: and whereas the wife of said Henry has not yet conveyed to the said Austin her right of dower in the premises, nor the title to one of the lots which is yet in her, but is yet to do it, now therefore, if the said Austin E. Wing, his heirs Executors or administrators do and shall well and truly pay or cause to be paid unto the said Henry his Executors administrators or assigns on or before the first day of January one thousand eight hundred and eighteen, the sum of one thousand dollars, and also, if he do well and truly pay or cause to be paid as aforesaid to the said Henry his Executors Administrators or assigns one other sum of one thousand dollars on or before the first day of January A.D. one thousand & eight hundred and nineteen, — And also if he the said Austin his heirs Executors and Administrators do pay or cause to be paid to the said Henry his Executors, Administrators or assigns the further sum of five hundred dollars on or before the first day of January A.D. one thousand & eight hundred and twenty.—the said Henry first causing to be conveyed to the said Austin his heirs and assigns the said title and right of dower of his said wife in and to said property so as aforesaid sold bargained for or conveyed before the said Austin his heirs or assigns to be holden and required to pay said several sums or any of them, which said sums to be paid (said conveyance by the wife of said Henry being first completed according to law) at Detroit, on demand, after the said several days and terms—Then this obligation to be void and of no Effect—Otherwise to be and remain of full form and virtue.
Signed, sealed and delivered on the day and year above written, in presence of
Sol Sibley
Austin E. Wing (Seal)
Recd on this Bond on the day of Execution ) three hundred & thirty five dolls 30 Cts. /
Detroit Decr 3, 1816. I, the undersigned do hereby obligate myself for & in behalf of the above Named Austin E. Wing, for the full compliance of the said Austin with the provisions and Conditions which are thereby Imposed upon him to perform
(Signed)
Wm Woodbridge (Seal)
Sol Sibley